            Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


CDN INNOVATIONS, LLC

                       Plaintiff,                   Civil Action No. 6:20-cv-442
       v.

BROADCOM INC.                                       JURY TRIAL DEMANDED

                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff CDN Innovations, LLC (“CDN” or “Plaintiff”), for its Complaint against

Defendant Broadcom Inc., (referred to herein as “Broadcom” or “Defendant”), alleges the

following:

                                    NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2. Plaintiff CDN is a limited liability company organized under the laws of the State

Georgia with a place of business at 44 Milton A venue, Suite 254, Alpharetta, GA 30009.

       3. Upon information and belief, Broadcom is a corporation organized under the laws of

the State of Delaware, with a place of business at 1320 Ridder Park Drive, San Jose, CA 95131.

Upon information and belief, Broadcom sells, offers to sell, and/or uses products and services

throughout the United States, including in this judicial district, and introduces infringing

products and services into the stream of commerce knowing that they would be sold and/or used

in this judicial district and elsewhere in the United States.

                                                                                        Page 1 of 13
             Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 2 of 13




                                  JURISDICTION AND VENUE

        4.       This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

        5.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        6.       Venue is proper in this judicial district under 28 U.S.C. § 1400(b).

        7. This Court has personal jurisdiction over the Broadcom under the laws of the State of

Texas, due at least to their substantial business in Texas and in this judicial district, directly or

through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in the State of

Texas. Venue is also proper in this district because Broadcom has a regular and established

place of business in this district. For instance, Broadcom has an office in this judicial district.

For example, Broadcom has an office located at 2901 Via Fortuna Drive, Austin, Texas 78746.

                                          BACKGROUND

                                           The Inventions

        Adaptive Power Control

        8.       Sinikka Sarkkinen, Jari Isokangas, and Dimitris Koulakiotis (hereinafter “the

Inventors”) are the inventors of U.S. Patent Nos. 7,006,844 (“the ’844 patent”) and 7,860,462

(“the ’462 patent”). A true and correct copy of the ’844 patent is attached as Exhibit A. A true

and correct copy of the ’462 patent is attached as Exhibit B.

        9.       The ’844 and ’462 patents resulted from the pioneering efforts of the Inventors in

the area of data transmissions in a wireless communication network, and more particularly the

dynamic control of the power level of multicast data transmission. These efforts resulted in the



                                                                                           Page 2 of 13
           Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 3 of 13




development of a method and apparatus for adaptive power control for multicast transmission in

2002.

         Detecting Port Inactivity

         10.     Brian Gonsalves and Kenneth Roger Jones (hereinafter “the Inventors”) are the

inventors of U.S. Patent Nos. 7,293,291 (“the ’291 patent”) and 7,565,699 (“the ’699 patent”). A

true and correct copy of the ’291 patent is attached as Exhibit C. A true and correct copy of the

’699 patent is attached as Exhibit D.

         11. The ’291 and ’699 patents resulted from the pioneering efforts of the Inventors in the

area of computer network connections, particularly in the area of detecting computer port

inactivity. These efforts resulted in the development of a method and system for detecting an

idle or inactive data port connection on a personal computer in 2003.

               COUNT 1 – INFRINGEMENT OF U.S. PATENT NO. 7,006,844

         12.     The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         13.     On February 28, 2006, the ’844 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission”.

         14.     CDN is the assignee and owner of the right, title and interest in and to the ’844

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         15.     Upon information and belief, Broadcom has and continues to directly infringe one

or more claims of the ’844 patent by making, using (e.g., developing, testing, installing or

otherwise using) offering to sell, selling, or importing into the United States products,

specifically one or more of the products identified in Exhibit E hereto (the “Accused 802.11
                                                                                         Page 3 of 13
            Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 4 of 13




Instrumentalities”). For example, upon information and belief, Broadcom at least uses, sells and

offers to sell the Accused 802.11 Instrumentalities in United States.

          16.   Exemplary infringement analysis showing infringement of at least claim 23 of the

’844 patent is set forth in Exhibit E. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by Broadcom with respect to the ’844 patent.

CDN reserves all rights to amend, supplement and modify this preliminary infringement

analysis. Nothing in the attached chart should be construed as any express or implied contention

or admission regarding the construction of any term or phrase of the claims of the ’844 patent.

          17.   Upon information and belief, users of devices containing Broadcom’s Accused

802.11 Instrumentalities have and will continue to directly infringe at least claim 23 of the ’844

patent.

          18.   Upon information and belief, Broadcom had knowledge of the ’844 patent at least

as early as its receipt of this complaint. Defendant Broadcom also had knowledge of the ’844

patent and its infringement thereof at least as early as its receipt on April 7, 2020 of CDN’s letter

identifying Broadcom’s infringement of the ’844 patent.

          19.   Broadcom’s encouragement of others to use the Accused 802.11

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 23 of the

’844 patent—constitutes inducement of others under 35 U.S.C. § 271(b). Broadcom’s

encouragement of infringement includes actively advertising, promoting and distributing

technical information through its website (and other sources) that the Accused 802.11

Instrumentalities are not only compliant with the IEEE Std 802.11. Standard (“802.11”) but

specifically intended for use as an 802.11 product. For example, on its website, Broadcom

expressly states: “IEEE 802.11ax—implemented in Broadcom's Max WiFi family of chipsets—



                                                                                        Page 4 of 13
           Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 5 of 13




is the newest evolution of Wi-Fi, designed with the Wi-Fi users of today and the trends for

tomorrow in mind. Broadcom Max WiFi, which is fully compliant with the IEEE 802.11ax

specification and the Wi-Fi Alliance's Wi-Fi 6, delivers faster speeds than any other standard and

provides greater capacity to connect more devices in more places”

https://docs.broadcom.com/doc/80211ax-WP (last visited 05/28/2020). Such conduct

demonstrates Broadcom’s specific intent (or at least willful blindness) to actively aid and abet

others to infringe, including but not limited to Broadcom’s partners and downstream customers,

whose use of the Accused 802.11 Instrumentalities constitutes direct infringement of at least

claim 23 of the ’844 patent.

         20.   Upon information and belief, Broadcom is also liable as a contributory infringer

of the ’844 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States componentry especially made to comply with 802.11 Standard which, as shown in

Exhibit E, constitutes an infringement of the ’844 patent. The Accused 802.11 Instrumentalities

are material components for use in practicing the ’844 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

         21.   The Accused Instrumentality infringed and continues to infringe at least claim 23

of the ’844 patent during the pendency of the ’844 patent.

         22.   CDN has been harmed by the Broadcom’s infringing activities.

               COUNT 2 – INFRINGEMENT OF U.S. PATENT NO. 7,860,462

         23.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         24.   On December 28, 2010, the ’462 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission” [sic].
                                                                                       Page 5 of 13
          Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 6 of 13




        25.     CDN is the assignee and owner of the right, title and interest in and to the ’462

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

        26.     Upon information and belief, Broadcom has and continues to directly infringe one

or more claims of the ’462 patent by making, using (e.g., developing, testing, installing or

otherwise using) offering to sell, selling, or importing into the United States products,

specifically one or more of the products identified in Exhibit F hereto (the “Accused 802.11

Instrumentalities”). For example, upon information and belief, Broadcom at least uses, sells and

offers to sell the Accused 802.11 Instrumentalities in United States.

        27.     Exemplary infringement analysis showing infringement of at least claims 15 and

19 of the ’462 patent is set forth in Exhibit F. This infringement analysis is necessarily

preliminary, as it is provided in advance of any discovery provided by Broadcom with respect to

the ’462 patent. CDN reserves all rights to amend, supplement and modify this preliminary

infringement analysis. Nothing in the attached chart should be construed as any express or

implied contention or admission regarding the construction of any term or phrase of the claims of

the ’462 patent.

        28.     Upon information and belief, users of devices containing Broadcom’s Accused

802.11 Instrumentalities have and will continue to directly infringe at least claims 15 and 19 of

the ’462 patent.

        29.     Upon information and belief, Broadcom had knowledge of the ’462 patent at least

as early as its receipt of this complaint.

        30.     Broadcom’s encouragement of others to use the Accused 802.11

Instrumentalities—knowing that such use, as alleged herein, infringes at least claims 15 and 19



                                                                                         Page 6 of 13
         Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 7 of 13




of the ’462 patent—constitutes inducement of others under 35 U.S.C. § 271(b). Broadcom’s

encouragement of infringement includes actively advertising, promoting and distributing

technical information through its website (and other sources) that the Accused 802.11

Instrumentalities are not only compliant with the IEEE Std 802.11. Standard (“802.11”) but

specifically intended for use an 802.11 product. For example, on its website, Broadcom

expressly states: “IEEE 802.11ax—implemented in Broadcom's Max WiFi family of chipsets—

is the newest evolution of Wi-Fi, designed with the Wi-Fi users of today and the trends for

tomorrow in mind. Broadcom Max WiFi, which is fully compliant with the IEEE 802.11ax

specification and the Wi-Fi Alliance's Wi-Fi 6, delivers faster speeds than any other standard and

provides greater capacity to connect more devices in more places”

https://docs.broadcom.com/doc/80211ax-WP (last visited 05/28/2020). Such conduct

demonstrates Broadcom’s specific intent (or at least willful blindness) to actively aid and abet

others to infringe, including but not limited to Broadcom’s partners and downstream customers,

whose use of the Accused 802.11 Instrumentalities constitutes direct infringement of at least

claims 15 and 19 of the ’462 patent.

       31.     Upon information and belief, Broadcom is also liable as a contributory infringer

of the ’462 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States componentry especially made to comply with 802.11 Standard which, as shown in

Exhibit F, constitutes an infringement of the ’462 patent. The Accused 802.11 Instrumentalities

are material components for use in practicing the ’462 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

       32.     The Accused Instrumentality infringed and continues to infringe at least claim 15

and 19 of the ’462 patent during the pendency of the ’462 patent.



                                                                                       Page 7 of 13
           Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 8 of 13




         33.   CDN has been harmed by the Broadcom’s infringing activities.

               COUNT 3– INFRINGEMENT OF U.S. PATENT NO. 7,293,291

         34.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         35.   On November 6, 2007, the ’291 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “System and method for detecting computer

port inactivity”

         36.   CDN is the assignee and owner of the right, title and interest in and to the ’291

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         37.   Upon information and belief, Broadcom has and continues to directly infringe one

or more claims of the ’291 patent by making, using (e.g., developing, testing, installing or

otherwise using) offering to sell, selling, or importing into the United States products,

specifically one or more of the products identified in Exhibit G hereto (the “Accused Port

Triggering Instrumentalities”). For example, upon information and belief, Broadcom at least

uses, sells and offers to sell the Accused Port Triggering Instrumentalities in United States.

         38.   Exemplary infringement analysis showing infringement of at least claim 1 of the

’291 patent is set forth in Exhibit G. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by Broadcom with respect to the ’291 patent.

CDN reserves all rights to amend, supplement and modify this preliminary infringement

analysis. Nothing in the attached chart should be construed as any express or implied contention

or admission regarding the construction of any term or phrase of the claims of the ’291 patent.




                                                                                         Page 8 of 13
          Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 9 of 13




        39.     Upon information and belief, users of devices containing Broadcom’s Accused

Port Triggering Instrumentalities have and will continue to directly infringe at least claim 1 of

the ’291 patent.

        40.     Upon information and belief, Broadcom had knowledge of the ’291 patent at least

as early as its receipt of this complaint.

        41.     Broadcom’s encouragement of others to use the Accused Port Triggering

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 1 of the ’291

patent—constitutes inducement of others under 35 U.S.C. § 271(b). Broadcom’s encouragement

of infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused Port Triggering Instrumentalities are not

only configured to enable port triggering but specifically intended for use router products

designed to utilize port triggering functionality For example, on its website, Broadcom expressly

states that its BCM5357 product is a “wireless LAN (WLAN) router System-on-a-Chip (SoC)

solution” including “five-port Fast Ethernet switch”.

https://www.broadcom.com/products/wireless/wireless-lan-infrastructure/bcm5357 (last visited

05/28/2020). Broadcom’s BCM5357 router chip is specifically designed to enable router devices

such as the Netgear WNDR3400 to use “Port Triggering” whereby the router “senses a period of

inactivity” and then “removes the session information from its session table, and incoming traffic

is no longer accepted on [the inactive] port[s]”.

http://www.downloads.netgear.com/files/GDC/WNDR3400V2/WNDR3400v2_UM_EN.pdf.

(last visited May 28, 2020) . Such conduct demonstrates Broadcom’s specific intent (or at least

willful blindness) to actively aid and abet others to infringe, including but not limited to




                                                                                        Page 9 of 13
          Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 10 of 13




Broadcom’s partners and downstream customers, whose use of the Accused Port Triggering

Instrumentalities constitutes direct infringement of at least claim 1 of the ’291 patent.

         42.   Upon information and belief, Broadcom is also liable as a contributory infringer

of the ’291 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States especially configured to enable router port triggering which, as shown in Exhibit

G, constitutes an infringement of the ’291 patent. The Accused Port Triggering Instrumentalities

are material components for use in practicing the ’291 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

         43.   The Accused Instrumentality infringed and continues to infringe at least claim 1

of the ’291 patent during the pendency of the ’291 patent.

         44.   CDN has been harmed by the Broadcom’s infringing activities.

               COUNT 4 – INFRINGEMENT OF U.S. PATENT NO. 7,565,699

         45.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         46.   On July 21, 2009, the ’699 patent was duly and legally issued by the United States

Patent and Trademark Office under the title “System and method for detecting computer port

inactivity”

         47.   CDN is the assignee and owner of the right, title and interest in and to the ’699

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         48.   Upon information and belief, Broadcom has and continues to directly infringe one

or more claims of the ’699 patent by making, using (e.g., developing, testing, installing or

otherwise using) offering to sell, selling, or importing into the United States products,

specifically one or more of the products identified in Exhibit H hereto (the “Accused Port
                                                                                        Page 10 of 13
         Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 11 of 13




Triggering Instrumentalities”). For example, upon information and belief, Broadcom at least

uses, sells and offers to sell the Accused Port Triggering Instrumentalities in United States.

        49.     Exemplary infringement analysis showing infringement of at least claim 1 of the

’699 patent is set forth in Exhibit H. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by Broadcom with respect to the ’699 patent.

CDN reserves all rights to amend, supplement and modify this preliminary infringement

analysis. Nothing in the attached chart should be construed as any express or implied contention

or admission regarding the construction of any term or phrase of the claims of the ’699 patent.

        50.     Upon information and belief, users of devices containing Broadcom’s Accused

Port Triggering Instrumentalities have and will continue to directly infringe at least claim 1 of

the ’699 patent.

        51.     Upon information and belief, Broadcom had knowledge of the ’699 patent at least

as early as its receipt of this complaint.

        52.     Broadcom’s encouragement of others to use the Accused Port Triggering

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 1 of the ’699

patent—constitutes inducement of others under 35 U.S.C. § 271(b). Broadcom’s

encouragement of infringement includes actively advertising, promoting and distributing

technical information through its website (and other sources) that the Accused Port Triggering

Instrumentalities are not only configured to enable port triggering but specifically intended for

use router products designed to utilize port triggering functionality. For example, on its website,

Broadcom expressly states that its BCM5357 product is a “wireless LAN (WLAN) router

System-on-a-Chip (SoC) solution” including “five-port Fast Ethernet switch”.

https://www.broadcom.com/products/wireless/wireless-lan-infrastructure/bcm5357 (last visited



                                                                                      Page 11 of 13
         Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 12 of 13




05/28/2020). Broadcom’s BCM5357 router chip is specifically designed to enable router devices

such as the Netgear WNDR3400 to use “Port Triggering” whereby the router “senses a period of

inactivity” and then “removes the session information from its session table, and incoming traffic

is no longer accepted on [the inactive] port[s]”.

http://www.downloads.netgear.com/files/GDC/WNDR3400V2/WNDR3400v2_UM_EN.pdf.

(last visited 05/28/2020). Such conduct demonstrates Broadcom’s specific intent (or at least

willful blindness) to actively aid and abet others to infringe, including but not limited to

Broadcom’s partners and downstream customers, whose use of the Accused Port Triggering

Instrumentalities constitutes direct infringement of at least claim 1 of the ’699 patent.

        53.       Upon information and belief, Broadcom is also liable as a contributory infringer

of the ’699 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States componentry especially configured to enable router port triggering which, as

shown in Exhibit H, constitutes an infringement of the ’699 patent. The Accused Port

Triggering Instrumentalities are material components for use in practicing the ’699 patent and

are specifically made and are not a staple article of commerce suitable for substantial non-

infringing use.

        54.       The Accused Instrumentality infringed and continues to infringe at least claim 1

of the ’699 patent during the pendency of the ’699 patent.

        55.       CDN has been harmed by the Broadcom’s infringing activities.

                                          JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CDN demands a trial by jury

on all issues triable as such.




                                                                                       Page 12 of 13
           Case 6:20-cv-00442-ADA Document 1 Filed 05/29/20 Page 13 of 13




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CDN demands judgment for itself and against Broadcom as

follows:

       A.      An adjudication that the Broadcom has infringed the patents asserted herein;

       B.      An award of damages to be paid by Broadcom adequate to compensate CDN for

Broadcom’s past infringement of the patents asserted herein, and any continuing or future

infringement through the date such judgment is entered, including interest, costs, expenses and

an accounting of all infringing acts including, but not limited to, those acts not presented at trial;

       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

CDN’s reasonable attorneys’ fees; and

       D.      An award to CDN of such further relief at law or in equity as the Court deems just

and proper.


Dated: May 29, 2020                            DEVLIN LAW FIRM LLC


                                               /s/ Alex Chan
                                               Alex Chan (Texas Bar No. 24108051)
                                               achan@devlinlawfirm.com
                                               Timothy Devlin (pro hac vice to be filed)
                                               tdevlin@devlinlawfirm.com
                                               James M. Lennon (pro hac vice to be filed)
                                               jlennon@devlinlawfirm.com
                                               1526 Gilpin Ave.
                                               Wilmington, Delaware 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251

                                               Attorneys for Plaintiff CDN Innovations, LLC




                                                                                        Page 13 of 13
